Citation Nr: 1211858	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  10-01 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Evaluation of posttraumatic stress disorder (PTSD) with dysthymic disorder rated as 30 percent disabling prior to July 23, 2008.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel
INTRODUCTION

The Veteran served on active duty from March 1966 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In that decision, the RO granted entitlement to service connection for PTSD and assigned a 30 percent rating, effective July 10, 2003.  After the Veteran filed a timely, August 2004 notice of disagreement (NOD), the RO in August 2008 increased the rating to 50 percent, effective July 23, 2008. 

In September 2008, the Veteran and his representative indicated that the Veteran was discontinuing his appeal because of his satisfaction with the 50 percent rating.  However, the Veteran's representative later clarified in a January 2009 statement that he believed that the 50 percent rating should be effective prior to July 23, 2008.  The RO issued a January 2010 statement of the case (SOC) on the issue of entitlement to an earlier effective date for a 50 percent rating for PTSD, and the Veteran filed a timely substantive appeal (VA Form 9) on this issue.

In December 2011, the Veteran testified during a hearing at the RO before the undersigned; a transcript of that hearing is of record.  He reiterated that he had intended to withdraw his appeal as to the assigned 50 percent rating for PTSD, with which he was satisfied, but also intended to continue his appeal arguing that 50 percent rating should be earlier than July 23, 2008.  Specifically, the Veteran argued that the 50 percent rating should have been assigned in the August 2004 rating decision granting entitlement to service connection for PTSD with a July 10, 2003 effective date.  As the Veteran has continuously prosecuted his timely appeal of the August 2004 rating decision and clarified that he did not intend to withdraw his appeal as to the appropriate date for the 50 percent rating, the Board finds that, whether characterized as a challenge to the evaluation of PTSD prior to July 23, 2008, or as entitlement to an effective date earlier than July 23, 2008 for a 50 percent rating for PTSD, this issue is properly before the Board on this appeal and the Board has jurisdiction to decide it.  See 38 C.F.R. § 20.101(d) (2011) (Board has jurisdiction to determine address questions pertaining to its jurisdictional authority to review a particular claim).  As the Veteran indicated satisfaction with 50 percent rating, the issue of entitlement to a rating higher than 50 percent for PTSD has been withdrawn and is not before the Board.  Cf. AB v. Brown, 6 Vet. App. 35, 39 (1993) (a veteran is presumed to be seeking the maximum possible rating unless he indicates otherwise).


FINDING OF FACT

The symptoms of the Veteran's PTSD with dysthymic disorder at the time of his July 2003 claim for entitlement to service connection for this disability, and throughout the appeal period, more nearly approximated occupational and social impairment with reduced reliability and productivity reflecting difficulty in establishing and maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for a rating of 50 percent for the Veteran's PTSD were met from the July 10, 2003 date of claim.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  However, as the Board is granting the specific benefit sought as explained below, further discussion of the VCAA is unnecessary.  Wensch v. Principi, 15 Vet. App 362, 367-368 (2001).

The Board notes, however, that during the December 2011 Board hearing, the undersigned clarified the issue on appeal (hearing transcript, at 2) and suggested the submission of evidence that may have been overlooked (hearing transcript, at 10).  This action supplemented VA's compliance with the VCAA and complied with 38 C.F.R. § 3.103, a regulation amended effective prior to the Board hearing to clarify that it does not apply to Board hearings.  See Rules Governing Hearings Before the Agency of Original Jurisdiction and the Board of Veterans' Appeals; Clarification, 76 Fed. Reg. 52572 (effective Aug. 23, 2011). 

The issue before the Board may be phrased in various manners. The issue may be phrased as entitlement to an earlier effective date for a 50 percent rating for PTSD.  The issue may also be phrased as entitlement to a 50 percent rating for PTSD prior to July 23, 2008.  The Board notes that the grant of any compensation benefit necessarily includes implementation of an award and the selection of an effective date, since no award is granted in a legal vacuum.  Here, the Board has phrased the issue as entitlement to a 50 percent rating for PTSD prior to July 23, 2008 because, in essence, the RO has granted a staged rating and part of the appeal has been satisfied by the grant of the 50 percent rating from July 23, 2008.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (where a veteran timely appeals a rating initially assigned when service connection is granted, the Board must consider entitlement to "staged" ratings to compensate for times since filing the claims when the disabilities may have been more severe than at other times during the course of the appeal).  There is therefore no issue with regard to an impermissible freestanding claim for an earlier effective date.  For the reasons below, a uniform 50 percent rating is warranted for the Veteran's PTSD with dysthymic disorder. 

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran is in receipt of a 30 percent rating for PTSD pursuant to 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  However, all psychiatric disabilities are evaluated under a general rating formula for mental disorders. Under the general rating formula, a 30 percent rating requires a showing of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id. at 443.  The Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The GAF (Global Assessment of Functioning) scale reflects psychological, social, and occupational functioning of a hypothetical continuum of mental health illness. See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  A score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but that the individual is generally functioning pretty well and has some meaningful interpersonal relationships.  See Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, Washington, DC, American Psychiatric Association, 1994.

The lay and medical evidence reflect that the overall impairment from the Veteran's PTSD with dysthymic disorder has more nearly approximated the criteria for a 50 percent rating throughout the appeal period.  During the July 2008 RO hearing as to the evaluation of PTSD, the Veteran indicated that his PTSD symptoms, including an inability to maintain social relationships, had been longstanding.  The Board finds this testimony credible and supported by the medical evidence of record.  On the May 2004 VA examination, symptoms listed in the criteria for a 50 percent rating, such as a mildly restricted and sometimes blunted affect (equivalent to the flattened affect noted in the 50 percent rating criteria) as well as difficulty in establishing effective work relationships in the form of a strained relationship with his immediate supervisor (although having good relationships with co-workers) and disturbances of mood and motivation in the form of periods of depression, fatigue, and anhedonia during which he strove to establish appropriate motivation.  The May 2004 VA examiner described the Veteran's overall impairment as mild to moderate with a GAF score of 65 to 70.  The Board notes that the July 2008 VA examiner noted multiple diagnoses between May 2004 and July 2008 of PTSD of mild to moderate severity and indicated that the current diagnosis was the same as the established diagnosis.  This is similar to the characterization of the May 2004 VA examiner of the overall impairment of mild to moderate.  Moreover, the July 2008 VA examiner gave a GAF score of 65, which was similar to the 65 to 70 GAF score given by the May 2004 VA examiner.  The GAF score on the January 2006 VA-authorized examination was 51.  In other words, the severity of the Veteran's PTSD with dysthymic disorder has remained relatively constant and the disability has not significantly improved throughout the appeal period, reflecting that a uniform 50 percent rating is warranted, which includes the 50 percent rating prior to July 23, 2008 requested by the Veteran.

The above conclusion is consistent with the law and regulations applicable to the assignment of effective dates.  Under 38 U.S.C. § 5110(a), the effective date of an increase in a veteran's disability compensation "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  Section 5110(b)(2) provides an exception to this general rule: "The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."

The Court and VA's General Counsel have interpreted the laws and regulations pertaining to the effective date for an increase as follows: If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of the claim.  If the increase occurred after the date of the claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1)(2); VAOPGCPREC 12-98 (1998).

In this case, the Veteran seeks an effective date for the 50 percent rating of the date of claim, July 10, 2003, and the evidence reflects that his symptoms have remained relatively constant since the date of claim.  Consequently, an effective date for the 50 percent rating of July 23, 2008, the date of the claim and the effective date of the grant of entitlement to service connection, is appropriate.

In reaching this determination, the Board has considered whether a staged rating is warranted based upon a change in severity.  The evaluation was staged based upon the findings of a VA examination.  However, nothing in that report suggested that there had been a change on the day or the examination or even a recent change.  Rather, it is clear that the Veteran was providing a longitudinal history.  Here, we find that the 2008 examiner was better at reporting facts than establishing an actual change in the condition.  For the foregoing reasons, a rating of 50 percent for PTSD with dysthymic disorder  is warranted from July 10, 2003.


ORDER

A rating of 50 percent from July 10, 2003 for PTSD with dysthymic disorder, is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


